United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3031
                                   ___________

Jeffrey Tokar,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Michael Bowersox,                       *
                                        *
             Appellee.                  *
                                        *
                                        *
                                   ___________

                             Submitted: September 13, 1999

                                  Filed: December 8, 1999
                                   ___________

Before RICHARD S. ARNOLD, BEAM, and HANSEN, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

       Jeffrey Tokar was convicted in Missouri state court for the murder of Johnny
Douglass and was sentenced to death. Tokar appeals from the district court's1 denial
of his petition for a writ of habeas corpus under 28 U.S.C. § 2254. We affirm.



      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri, presiding.
I.    BACKGROUND

       On the afternoon of March 11, 1992, Jeffrey Tokar, driving a yellow Subaru
station wagon, picked up his girlfriend, Sandra Stickley, from her place of employment
at the Budgetel Inn in Columbia, Missouri. They went driving in a rural area outside
the city limits of Centralia, Missouri, looking for vacant houses to burglarize. Tokar
stopped at the residence of Linda Benoit and asked Benoit for directions to a neighbor's
residence. He told Benoit that he was planning to buy a car for his girlfriend from the
neighbor. Shortly after leaving Benoit's home, Tokar and Stickley stopped at the
Douglass home located two and a half miles away.2

       After parking his car in the Douglass driveway, Tokar knocked on the front door
but received no answer. He then went inside the house through an open garage door.
After a few minutes, Tokar opened the front door and motioned for Stickley to come
in. Stickley testified that Tokar had a shotgun and was holding a shell in his mouth.
Tokar and Stickley then proceeded to ransack the house and stuff various items into
empty pillowcases.

        Eight-year-old Jarad Douglass, four-year-old Lynzie Douglass and their father,
Johnny Douglass, returned to their home while the burglary was in progress. They had
been checking on cattle in a nearby pasture. Upon arriving back at their house, they
noticed the yellow station wagon in the driveway. Johnny Douglass told his children
to stay in the truck and went to investigate. At some point, however, both children left
the truck to follow their father. In the garage, Johnny Douglass was met by Tokar,
armed with a loaded shotgun. Although Stickley did not witness the shooting, she
testified that she heard Jarad say "Mister, please don't hurt my daddy" and Johnny
Douglass, himself, plead: "Mister, please don't hurt me. I'll do anything you say." She


      2
       The Douglass home is located in Audrain County, just a few miles northeast of
Centralia, Missouri, which is in adjacent Boone County.

                                          -2-
further testified that Tokar told Johnny Douglass not to look at him and afterwards
heard one shot and then a second shot. Jarad testified that during this time, his sister
Lynzie was holding her father's hand and crying and screaming. After the shooting,
both Tokar and Stickley sped away in the yellow station wagon. Tokar stopped to
throw the shotgun and a spent shell in a nearby farm pond. Meanwhile, Jarad ran next
door to neighbor Eva Yager's house for help.

       When the police arrived at the scene they found Johnny Douglass lying on the
garage floor in a pool of blood, with one gunshot wound to his left cheek and one to the
back of his head. The interior of the Douglass home was ransacked. Drawers had
been pulled out, electronic equipment was piled on a table, and pillowcases were
stuffed with items including clothing and toiletries.

       Sheriff Stuart Miller of Audrain County requested the Mid-Missouri Major Case
Squad be assembled to work on the case.3 That evening, Officer McPike interviewed
Jarad, Jarad's grandmother, Rebadell Douglass, and Eva Yager to get information about
the suspect to disseminate to area law enforcement. From this interview, McPike
obtained a description of the suspect as a white male with a yellowish mustache
wearing a tan jacket, blue jeans, and a black billed cap. He was also told that the
suspect was fairly tall and slender, weighing between 160 and 170 pounds.
Furthermore, McPike was told that the suspect had been driving an older yellow station




      3
       The Squad consists of a group of police officers assembled from several
counties in the area to work on a major crime.

                                          -3-
wagon.4 This information was immediately dispatched over the radio to police
headquarters.

         Later that night, Sheriff Miller received information from the sheriff's department
of neighboring Boone County that pointed to Tokar as a possible suspect. In searching
their computer records for former prisoners who drove yellow station wagons, Boone
County authorities had come up with the names of three suspects. Two of these were
still in the Missouri Department of Corrections. However, the third suspect, Tokar, had
been released from prison five days earlier, where he had been serving time for
receiving stolen property from residential burglaries. Boone County records confirmed
that Tokar drove a yellow Subaru station wagon bearing a Missouri license plate issued
to his mother, Nora Burgan, at a Centralia address. Sheriff Miller also received
information that Tokar preferred to burglarize earth contact homes and that in past
burglaries had stolen items such as toiletries and clothing.

        As a part of the investigation, Linda Benoit was interviewed by officers on the
night of the murder and the next day. In statements given to the officers, she indicated
that sometime between 5:25 and 5:45 p.m. on the night of the murder, a man with blond
hair, approximately 5'8" or 5'9" in height and weighing about 155 pounds, had come
to her house asking for directions. She told the officers that the man had acted strange,
going first to her front door and then to her back door. She further informed them that
the man had left driving down Route C in the direction of the Douglass home, in either
a tan or yellow car.




       4
       Yager testified that she had seen the yellow station wagon in the Douglass
driveway when she came home that evening. Rebadell Douglass testified that on her
way home from work that day she had seen a man matching Tokar's description
standing beside a yellow station wagon in the middle of the road that leads to her house
and that after a few minutes he had gotten back in the car and driven away.

                                            -4-
       In a separate incident, four days before the Douglass murder and the day after
Tokar had been released from prison, Daniel Miller, a farmer in Audrain County, had
helped Tokar pull a yellow station wagon from a ditch. Tokar had been accompanied
by Stickley. At first, Tokar told Miller that his name was "John Johnson." After Miller
asked Tokar whether he was driving without a license, Tokar showed Miller his
license renewal slip which listed Tokar's real name, date of birth, and social security
number. Miller, a former part-time police officer and the father of Sheriff Miller, wrote
down this information as well as the vehicle's make and license number. When Miller
learned that the police were searching for a yellow station wagon in connection with
the Douglass murder, he notified Sheriff Miller on March 12, the day after the murder,
of the earlier incident. When Miller went to the station later that day to give a
statement, he identified Tokar from a photograph posted in the police station.

        Tokar was arrested outside his grandmother's house in Columbia on the morning
of March 13, less than thirty-six hours after the Douglass murder. Sandra Stickley,
who had been living with Tokar at his grandmother's residence, was also arrested. At
first, Stickley denied knowing about the murder, but later confessed to being with
Tokar during the incident. She entered into a plea agreement with the government and
was given a twenty-year sentence for murder in the second degree.

       At Tokar's trial, the State called many witnesses to establish Tokar's guilt. Jarad
Douglass, the victim's son, testified that he witnessed Tokar pointing the gun at his
father while his sister Lynzie held her father's hand. He testified that he heard the gun
shots and ran to Yager's house for help. Sandra Stickley testified that after Tokar
picked her up from the Budgetel Inn, they drank beer and smoked cocaine while they
drove around in the countryside. She testified that she helped Tokar burglarize the
Douglass residence. She also testified, as indicated, that she heard Johnny Douglass
and his children plead for his life and heard Tokar tell Douglass "don't look at me"
before he shot him. Finally, she testified that the evening of the murder, Tokar told her
that he had killed Johnny Douglass by shooting him twice and further stated that he

                                           -5-
"should have killed the kids so no one could testify and say that we were there." A
medical examiner testified, consistent with Stickley's testimony, that Douglass died as
a result of two gunshot wounds to the head. Based upon information provided by
Stickley, the police recovered a .410 single-shot shotgun and spent shell from a nearby
pond. The serial number on the gun found in the pond matched that of a gun owned by
Johnny Douglass. Finally, there was also testimony from a forensic expert that the shell
found in the pond as well as a shell found at the Douglass residence had markings
which established that they had been fired from the Douglass gun.

        A jury convicted Tokar of first degree murder in May 1993, after three hours
of deliberation. After evidence presented during the penalty phase, the jury imposed
the death sentence. The trial court denied Tokar's motion for a new trial and entered
a sentence of death. Tokar then filed a pro se motion for post-conviction relief under
Missouri Supreme Court Rule 29.15. With assistance of counsel, Tokar filed an
amended motion and request for an evidentiary hearing. A hearing was held and the
trial court subsequently denied Tokar's motion for post-conviction relief. The Missouri
Supreme Court affirmed Tokar's conviction, sentence, and the denial of post-
conviction relief. See State v. Tokar, 918 S.W.2d 753 (Mo. 1996) (en banc). Tokar
then filed for federal habeas corpus relief pursuant to 28 U.S.C. § 2254. The district
court denied his habeas petition, but issued a certificate of appealability on four
grounds. See Tokar v. Bowersox, 1 F. Supp. 2d 986 (E.D. Mo. 1998). This court
granted a certificate of appealability on five additional grounds.

II.   DISCUSSION

       We review the district court's findings of fact for clear error and its conclusions
of law de novo. See Richardson v. Bowersox, 188 F.3d 973, 977 (8th Cir. 1999). We
apply a presumption of correctness to the state court's findings of fact. See id.; 28
U.S.C. § 2254(e)(1). We will grant the petition only if the state court's adjudication of
the claims resulted in a decision that was "contrary to, or involved an unreasonable

                                           -6-
application of, clearly established Federal law, as determined by the Supreme Court."
28 U.S.C. § 2254(d)(1). A state court's decision is contrary to clearly established law
"if the controlling case law requires a different outcome either because of factual
similarity to the state case or because general federal rules require a particular result
in a particular case." Richardson, 188 F.3d at 977-78. Under the "unreasonable
application" prong, a federal habeas court should not grant the petition "unless the state
court decision, evaluated objectively and on the merits, resulted in an outcome that
cannot reasonably be justified under existing Supreme Court precedent." Id. at 978.5

      Ground One: Ineffective Assistance of Counsel

        Tokar first argues that he was denied effective assistance of counsel at trial on
several issues. The Sixth Amendment guarantees a criminal defendant the right to
effective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 686
(1984). To prevail on his ineffective assistance of counsel claims, Tokar must establish
that: (1) counsel's performance was deficient and (2) that he was prejudiced by the
deficient performance. See Dodd v. Nix, 48 F.3d 1071, 1073 (8th Cir. 1995).
Counsel's performance was deficient if it fell "'outside the wide range of professionally
competent assistance.'" Id. (quoting Strickland, 466 U.S. at 690). Counsel's
performance was prejudicial if "'there is a reasonable probability that, but for counsel's
unprofessional errors, the result of the proceeding would have been different.'" Id.
(quoting Strickland, 466 U.S. at 694). An ineffective assistance of counsel claim
presents a mixed question of law and fact. See id. We review the district court's
factual findings for clear error, and its legal conclusions de novo. See id.




      5
       We note that the issue of the proper scope of federal court review of state court
decisions under this language is currently being considered by the Supreme Court. See
Williams v. Taylor, 163 F.3d 860 (4th Cir. 1998), cert. granted, 119 S. Ct. 1355 (April
5, 1999).

                                           -7-
      A. Probable Cause

       Tokar first asserts ineffective assistance of counsel based on his counsel's failure
to move to suppress evidence obtained as the result of his unlawful arrest. Tokar
claims that his arrest was unlawful because it violated the Fourth Amendment in that:
(1) the application for his arrest warrant was not supported by any statement of facts
constituting probable cause; (2) there was no probable cause in fact to support a
warrantless arrest; and (3) even if there was probable cause in fact, the arrest was still
unlawful because the police lured him outside of his grandmother's house by claiming
they had a valid warrant for his arrest. Tokar contends that as a result of his unlawful
arrest the police were led to Stickley, and that consequently any statements and
testimony obtained from Stickley should have been suppressed as fruit of the poisonous
tree.

      In assessing the merits of Tokar's ineffective assistance of counsel claim we keep
in mind that the standard is whether, but for counsel's errors, there is a reasonable
probability that the trial court would have granted the motion to suppress.

       First, Tokar argues that the arrest warrant was invalid because it was issued only
upon a complaint containing the conclusory statement of the prosecutor that Tokar had
committed the offense rather than a written affidavit of probable cause as required
under Missouri law.6 The district court agreed that the complaint was not supported
by an affidavit of probable cause and that there was no evidence in the record showing
that the prosecutor had orally related facts to support the complaint. However, the
court concluded that even if Tokar had shown the arrest warrant was invalid for this


      6
        Missouri Supreme Court Rule 22.03 provides in relevant part that "[u]pon the
filing of a complaint and a finding by the court that sufficient facts have been stated
therein to show probable cause that a felony has been committed by the defendant . .
. a warrant for the arrest of the defendant shall be issued."

                                           -8-
reason, he had suffered no prejudice from counsel's failure to move to suppress because
Stickley would have been inevitably discovered. The district court later added another
rationale for its finding in its order denying Tokar's motion to alter or amend or set
aside the judgment stating: "[i]n retrospect, the Court believes that no warrant may have
been required at all because there was ample probable cause to support a warrantless
arrest."

        We find Tokar's claim regarding the lack of a probable cause affidavit is
procedurally barred because Tokar never presented this argument to the state court. See
Abdullah v. Groose, 75 F.3d 408, 411 (8th Cir. 1996) (en banc) (before a state prisoner
is entitled to federal habeas corpus relief, he must first exhaust his state remedies and
present the habeas claim to the state court); Sloan v. Delo, 54 F.3d 1371, 1381 (8th Cir.
1995) ("If a petitioner fails to exhaust state remedies and the court to which he should
have presented his claim would now find it procedurally barred, there is a procedural
default.")7 Tokar does not claim that he can demonstrate cause and prejudice for the
default or that failure to consider the claim would result in a fundamental miscarriage
of justice. See Abdullah 75 F.3d at 411. Furthermore, even if we were to reach the
merits of this claim, we would find that the lack of a probable cause affidavit would not
render Tokar's arrest invalid under Missouri law as long there was probable cause in
fact to support the arrest. See State v. Adams, 791 S.W.2d 873, 876-78 (Mo. Ct.
App. 1990). As discussed later, we find ample probable cause in fact to support
Tokar's arrest. We thus conclude that even if trial counsel was deficient in failing to
file a suppression motion on the grounds that the warrant application lacked a probable


      7
        Tokar argues that this claim is not procedurally barred because he raised it in
both his motion for rehearing and a motion to recall the mandate. We disagree. See
Diamond v. Wyrick, 757 F.2d 192, 193 (8th Cir. 1985) (noting that under Missouri
law the sole purpose of a motion for rehearing is to draw attention to material matters
of law or fact overlooked or misinterpreted by the court); Jolly v. Gammon, 28 F.3d
51, 54 (8th Cir. 1994) (motion to recall the mandate is not the appropriate vehicle to
raise a claim of ineffective assistance of trial counsel).

                                          -9-
cause affidavit, it would be impossible for Tokar to demonstrate prejudice under
Strickland. See Strickland, 466 U.S. at 697 (noting that if it is easier to dispose of an
ineffectiveness claim on the ground of lack of sufficient prejudice, that course should
be followed).

       Tokar next argues that his counsel was ineffective for failing to file a suppression
motion on the ground that there was no probable cause in fact to arrest him.8 The
existence of probable cause in fact to make a warrantless arrest depends upon whether,
at the moment the arrest was made, the facts and circumstances within the arresting
officers' knowledge, and of which they had reasonably trustworthy information, were
sufficient to warrant a prudent person to believe that the suspect had committed or was
committing an offense. See United States v. Everroad, 704 F.2d 403, 405-06 (8th Cir.
1983). Probable cause does not require a prima facie showing of criminal activity, but
only the probability of criminal activity. See id. at 406. "The determination of whether
probable cause exists must not rest on isolated facts; rather it depends on the
cumulative effect of the facts in the totality of circumstances." Id.



      The Missouri Supreme Court rejected Tokar's claim. It found that:



      8
         We note that in Tokar's 29.15 motion for post-conviction relief, the probable
cause challenge was directed at his counsel's failure to challenge the veracity of the
facts supporting the basis for his arrest warrant. It is only in his 29.15 appeal to the
Missouri Supreme Court that Tokar first raises any argument regarding his counsel's
failure to challenge the arrest based on the sufficiency of the facts constituting probable
cause. Nevertheless, even if Tokar's failure to raise this specific issue in his 29.15
motion constitutes procedural default under Missouri law, the fact that the Missouri
Supreme Court addressed the issue permits federal habeas review. See Shaddy v.
Clarke, 890 F.2d 1016, 1018 (8th Cir. 1989) (if a state court ignores a potential
procedural bar and reaches the merits of a prisoner's claim, the federal habeas courts
may consider the claim).

                                           -10-
       Witnesses identified a yellow station wagon as the vehicle in which the
      murderer of Johnny Douglass used to go to and from the victim's home.
      They also claimed the suspect was with a white female. The sheriff's
      office knew Tokar had been stuck in a ditch with a white female in a
      yellow station wagon near Centralia only days before the murder.
      Douglass was killed in the course of a burglary and Tokar had prior
      arrests for burglary and assault. Additional information existed that Tokar
      preferred to burglarize earth contact homes and to pack items into
      pillowcases. Both of these factors were also present in the Douglass
      home burglary. All of these circumstances demonstrate there was
      probable cause to arrest Tokar. Because there was probable cause to
      arrest Tokar, there is no ineffective assistance of counsel for not objecting
      to the arrest warrant.

State v. Tokar, 918 S.W.2d at 767. We presume these factual findings by the Missouri
Supreme Court to be correct. See 28 U.S.C. § 2254. Tokar bears the burden of
rebutting this presumption by clear and convincing evidence to the contrary. See id.



        Tokar argues that the Missouri Supreme Court's finding that the police knew
before his arrest about Tokar's propensity to burglarize earth contact homes and to use
pillowcases is clearly erroneous. He asserts that although this information was included
in a report made by Sheriff Miller, the report itself was not compiled until several days
after the arrest and it does not indicate when the police were aware of these additional
facts. We disagree.

       Although Sheriff Miller's report was not written until March 19, six days after
Tokar's arrest, it clearly indicates that the police were aware of all the facts stated in
the report prior to Tokar's arrest. The opening line of Sheriff Miller's report states:
"The night of the homicide of John P. Douglass, Jr., our prime suspect became Jeffrey
L. Tokar. I will describe the events leading to Tokar becoming our suspect." The
report then catalogs the facts that Sheriff Miller relied upon, including the information

                                          -11-
about Tokar's peculiar or distinctive modus operandi. Tokar argues that Sheriff Miller
testified at the 29.15 hearing that the report "had nothing to do with [Tokar's] arrest."
He infers from this testimony that Miller essentially stated that he did not rely on the
facts in the report to make the arrest. We can draw no such inference.

       Our examination of Sheriff Miller's testimony at the 29.15 hearing shows that
Sheriff Miller stated nothing more than that he did not rely on the written report to
support Tokar's arrest. Nowhere in his testimony does he disavow the facts underlying
the report. Of course the report could have had nothing to do with the arrest because
Sheriff Miller did not prepare it until after the arrest. This does not mean, however,
that the sheriff's department did not have knowledge of the facts that were stated in the
report before they were put down on paper, and more importantly, before Tokar was
arrested. Furthermore, Sheriff Miller testified at the 29.15 hearing that all the
information he filed regarding the Douglass homicide was truthful. Given the clear
statement in the report regarding the timing of the sheriff department's knowledge of
the facts set forth in the report, coupled with Sheriff Miller's sworn testimony, and
finally Tokar's failure to present any other evidence showing that Miller was not aware
of such facts at the time of Tokar's arrest, we find that Tokar has failed to show by
clear and convincing evidence that the factual findings of the Missouri Supreme Court
regarding probable cause are incorrect.

       Our review of the record bolsters a finding of probable cause. The record shows
the following information was known to the police prior to the arrest: (1) Police had
information from McPike's interview with Jarad, Rebadell Douglass, and Eva Yager
that the suspect was a slender white male with blond hair, driving a yellow station
wagon. Tokar is a 5'7" white male with blond hair and weighs 145 pounds; (2) The
police also knew, from interviewing Linda Benoit, that a short time before the murder,
a white male with blond hair, 5'8" or 5'9" in height and weighing about 155 pounds,
driving a yellow car, had stopped at her house, "acting strange" and asking for
directions; (3) Daniel Miller, Sheriff Miller's father, had helped a man, whom he later

                                          -12-
identified as Tokar, pull a yellow station wagon from a ditch near Centralia a few days
prior to the murder and Tokar had at first given him a false name; (4) Boone County
authorities had informed Sheriff Miller's office that Tokar had just been released from
prison for receiving stolen property from residential burglaries, that he had a prior arrest
record for burglary, and that he drove a yellow station wagon registered to his mother
who lived in Centralia; (5) The police also knew that Tokar liked to burglarize earth
contact homes. The Douglass residence was an earth contact home; and (6) The items
found bagged in the Douglass home included clothing and toiletries. Sheriff Miller's
office had information that Tokar had stolen similar types of items in previous
burglaries.9 Because, we find that there was sufficient probable cause in fact to arrest,
Tokar was not prejudiced by counsel's failure to move to suppress.

       Finally, Tokar contends that his counsel should have moved to suppress on the
ground that even if there was probable cause, the arrest was still unlawful because the
arresting officers lured him outside of his grandmother's house by claiming they had a
valid warrant for his arrest when this was not the case. We find this claim is
procedurally barred. Tokar never raised this particular ineffective assistance claim in
either his 29.15 motion or in the appeal of the 29.15 ruling to the Missouri Supreme
Court. See Lowe-Bey v. Groose, 28 F.3d 816, 819 (8th Cir. 1994) (noting that in
Missouri, ineffective assistance of trial counsel claims may only be raised in a Rule




       9
         Sheriff Miller's report does not mention anything regarding Tokar's use of
pillowcases during burglaries. Nor is there any testimony from trial as to precisely
when officers became aware of this particular piece of information. However, even if
this factual finding by the Missouri Supreme Court was incorrect, we find that there
was ample probable cause, including information regarding other aspects of Tokar's
modus operandi, i.e., the propensity to burglarize earth contact homes and to steal
toiletries and clothing, to support the arrest.
                                           -13-
29.15 proceeding.) Tokar has not asserted any cause and prejudice for the default, and
therefore, we do not address this claim. See id. at 818.10

      Because we uphold the district court's decision on the basis of probable cause,
we need not reach the issue of whether the district court erred in finding that Stickley
would have been inevitably discovered or whether the case should be remanded for an
evidentiary hearing on that issue.

      B. Remaining Ineffective Assistance of Counsel Claims

       Tokar raises several other ineffective assistance of counsel claims on which we
granted a certificate of appealability. However, in his brief on appeal, he raises and
discusses only one of these issues. Consequently, we find the Tokar has abandoned
the rest of his ineffective assistance of counsel claims. See Hatley v. Lockhart 990
F.2d 1070, 1073 (8th Cir. 1993).11 The ineffective assistance of counsel claim raised
and discussed by Tokar in his brief deals with his counsel's failure to investigate and
present evidence that the testimony of the state's witnesses was inconsistent with his
presence at the murder scene at the time of the offense.

        The district court found this claim to be procedurally defaulted. Tokar concedes
that although he raised this claim in his 29.15 petition, he did not appeal the denial of
the claim to the Missouri Supreme Court. Under this scenario, the claim would be

      10
         Tokar further argues that the district court erred in its alternative finding that
his grandmother's consent to search the house, leading to the discovery of Stickley,
obviated the need for an arrest warrant. He contends that his grandmother's consent,
if any, was based on reliance on the invalid arrest warrant. Although, this argument is
not very clear, we find the issue of the grandmother's consent is irrelevant because the
officers had a search warrant for her house. Tokar has never raised the issue of the
validity of the search warrant in state court proceedings.
      11
           Even if we were to reach these claims, we would find they have no merit.
                                           -14-
considered defaulted under Missouri law. See Lowe-Bey, 28 F.3d at 818. Tokar
claims that the procedural default should be excused because he raised the issue in his
motion for rehearing and his motion to recall the mandate. Alternatively, he argues that
his failure to raise the issue on appeal was due to ineffective assistance of appellate
counsel which constitutes cause for his default. Since we find the issue can be easily
resolved on the merits, we need not delve into all of Tokar's excuses for his procedural
default. See Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir.) (en banc) ("Although
the procedural bar issue should ordinarily be resolved first, judicial economy sometimes
dictates reaching the merits if the merits are easily resolvable against a petitioner while
the procedural bar issues are complicated."), cert. denied, 120 S. Ct. 120 (1999).

       The essence of Tokar's claim is that counsel was ineffective for failing to
investigate and present evidence that would have cast doubt on his presence at the
murder scene. Tokar bases this argument on an investigator's testimony at the 29.15
hearing that it would take at least seven minutes to get from Linda Benoit's home to the
Douglass residence. Tokar argues that, given this time sequence, Benoit's testimony
that Tokar was at her home for several minutes beginning at 5:25 p.m. and Eva
Yager's testimony that she saw Tokar's car just before 5:30 were inconsistent. We
disagree. However, even assuming that counsel was somehow deficient for failing to
develop this issue, we find that Tokar was not prejudiced by this failure. There was
overwhelming evidence against Tokar in the form of testimony by both the victim's
young son and by Tokar's accomplice/girlfriend, Sandra Stickley, which clearly placed
Tokar at the Douglass home at the time of the murder. Consequently we cannot say
that there is a reasonable probability that, but for counsel's unprofessional errors, the
result of the proceeding would have been different. See Dodd, 48 F.3d at 1073.

       In sum, any deficiencies in counsel's performance did not rise to the level of
ineffective assistance of counsel as defined in Strickland.

      Grounds 2, 3, 4, and 5: Penalty Phase Instructions

                                           -15-
       Tokar next claims that jury instructions given during the penalty phase of the trial
violated his right to due process of law and his right to be free from cruel and unusual
punishment in violation of the Fourteenth and Eighth Amendments.

       First, Tokar asserts that the order in which the instructions were given
improperly limited the jury's consideration of mitigating circumstances. Specifically,
he argues that the instructions required the jury to decide whether aggravating
circumstances warranted imposition of the death penalty before the jury could consider
any mitigating circumstances. Under such an instruction scheme, Tokar argues, the
jury's decision to impose the death penalty is made solely on the basis of aggravating
circumstances because it is not until the jury has already decided that death is the
appropriate punishment, that it is told that it may consider mitigating circumstances.
Tokar's argument is foreclosed by our decision in Ramsey v. Bowersox, 149 F.3d 749,
757 (8th Cir. 1998), cert. denied, 119 S. Ct. 1083 (1999), where we rejected a similar
attack on the Missouri sentencing instructions. Furthermore, we noted in Ramsey that
the jury had been instructed that after it found the existence of an aggravating
circumstance, it was still not required to impose the death penalty, even if it found no
mitigating evidence. See id. Here, the jury was similarly instructed.

        Second, Tokar claims that the trial court erred in refusing to instruct the jury on
specific nonstatutory mitigating circumstances while instructing the jury on specific
nonstatutory aggravating circumstances. Tokar claims error in the trial court's refusal
to submit his proffered alternative instruction which specifically listed several
nonstatutory mitigating circumstances. By instructing the jury on statutory and
nonstatutory aggravators but only on statutory mitigators, Tokar asserts that the trial
court minimized the effect of the nonstatutory mitigators. A state may not preclude the
sentencer from considering any mitigating factor. See Richardson, 188 F.3d at 981.
"It is not sufficient to allow defendants to present mitigating evidence; the sentencer
'must also be able to consider and give effect to that evidence in imposing the
sentence.'" Id. (quoting Penry v. Lynaugh, 492 U.S. 302, 319 (1989)). We find that

                                           -16-
the jury was adequately able to consider and give effect to such evidence in this case.
We agree with the Missouri Supreme Court's determination that the language in the
approved instruction which informed the jury that it "may also consider any
circumstances which you find from the evidence in mitigation of punishment"
adequately covered the jury's consideration of mitigating evidence and complied with
constitutional requirements for the submission of mitigating circumstances in death
penalty cases. See Lingar v. Bowersox, 176 F.3d 453, 460 (8th Cir. 1999).
Furthermore, Tokar's counsel told the jury in closing argument that it could consider
any mitigating circumstances whether listed in the jury instructions or not and the
record shows that counsel fully argued such mitigating circumstances to the jury. See
id.

      Third, Tokar asserts that one of the aggravating circumstances submitted to the
jury was unconstitutionally vague. In deciding whether to impose the death penalty,
the jury was instructed that it had to unanimously find at least one of the two
aggravating circumstances as follows:

        1.   Whether the murder of John P. Douglass involved depravity of
             mind and whether, as a result thereof, the murder was outrageously
             and wantonly vile, horrible, and inhuman. You can make a
             determination of depravity of mind only if you find that the
             defendant killed John P. Douglass after he was bound or otherwise
             rendered helpless by defendant and that defendant thereby
             exhibited a callous disregard for the sanctity of all human life.

       2.    Whether the murder of John P. Douglass was committed while the
             defendant was engaged in the perpetration of burglary. A person
             commits the crime of burglary when he knowingly enters
             unlawfully in a building or inhabitable structure for the purpose of
             committing stealing.




                                         -17-
       Tokar challenges the language "outrageously and wantonly vile, horrible, and
inhuman" used in the first aggravator as unconstitutionally vague. He further contends
that the fact that the instruction told the jury it could only find "depravity of mind" if
it found "that the defendant killed John P. Douglass after he was bound or otherwise
rendered helpless by defendant" does not cure this vagueness, because the jury made
no specific finding. We reject this argument. We find that the instruction provided
sufficient guidance to the jury. See Ramsey, 149 F.3d at 754-55. Furthermore,
Missouri is a nonweighing state, which means that only one aggravating factor need be
present in order to validly impose a death sentence. See Harris v. Bowersox, 184 F.3d
744, 750 (8th Cir. 1999). Therefore, even if the first aggravator was unconstitutionally
vague, the error was harmless beyond a reasonable doubt because the jury found the
existence of the second statutory aggravator. See id.; Sloan, 54 F.3d at 1385-86 (in
nonweighing state like Missouri, jury's finding of invalid aggravating factor does not
invalidate death verdict when jury finds existence of at least one valid aggravating
factor.)

        Tokar's fourth and final claim is that Missouri is a weighing state and that the
Missouri Supreme Court erred in holding that the death sentence could be upheld on
the basis of one valid statutory aggravating factor. First, we note that Tokar does not
raise or discuss this point in his brief, and thus we deem it abandoned. Even if we were
to address the claim, our discussion in the foregoing paragraph reveals that it has no
merit.

      Grounds 6 and 7: Prosecutor's Comments During Opening and Closing
      Argument

      Next, Tokar claims that various comments made by the prosecutor in his opening
statement at the guilt phase and in his final arguments at the guilt and penalty phases
were improper and violated his right to due process and his right to be free from cruel
and unusual punishment in violation of the Fourteenth and Eight Amendments. We

                                          -18-
agree with the district court's determination that both of these grounds are procedurally
defaulted because Tokar never raised either in his direct appeal to the Missouri
Supreme Court.12 Tokar claims that even if these grounds are procedurally defaulted,
ineffective assistance of appellate counsel provides the requisite cause and prejudice
to excuse the default. We disagree.

       Ineffective assistance of appellate counsel may constitute cause and prejudice
excusing a procedural default. See Boysiewick v. Schriro 179 F.3d 616, 619 (8th Cir.
1999).13 To establish ineffective assistance of appellate counsel, Tokar must show
under the familiar Strickland standard that appellate counsel's performance fell below
an objective standard of reasonableness and that the deficient performance prejudiced
his defense. See Zinzer v. Iowa, 60 F.3d 1296, 1299 (8th Cir. 1995). In order to prove
such prejudice, petitioner must show that there is a reasonable probability that, but for
counsel's unprofessional errors, the result of the proceeding would have been different.
See Boysiewick 179 F.3d at 620. Having carefully reviewed the record, we conclude
that even if we were to assume that some of the prosecutor's comments were improper
and appellate counsel was deficient in not raising them, counsel's conduct did not
prejudice Tokar because there is no reasonable probability that, but for the failure to

      12
         Tokar argues that his claim regarding the prosecutor's comments during closing
arguments is not procedurally barred because he raised in his motion for rehearing and
again in his motion to recall the mandate to the Missouri Supreme Court. We disagree.
See supra note 7.
      13
         We note that ineffectiveness of appellate counsel may not be asserted as cause
to excuse a procedural default unless the petitioner has first presented this argument as
an independent Sixth Amendment claim to the state courts, if a forum existed to make
the argument. See Whitmill v. Armontrout, 42 F.3d 1154, 1157 (8th Cir. 1994).
Because Tokar challenged the effectiveness of his appellate counsel for failing to raise
the issue of the prosecutor's comments as an independent claim in his motion to recall
the mandate, the claim can now be asserted to establish cause for his procedural
default. See Jolly, 28 F.3d at 53. (In Missouri, motion to recall the mandate is
appropriate method to raise ineffective assistance of appellate counsel claim).
                                          -19-
challenge these comments, Tokar would have prevailed in his direct appeal. First, as
the district court noted and defendant concedes, the Missouri Supreme Court review
of the comments was limited to plain error review. Second, the evidence
overwhelmingly supported the jury's decision both as to guilt and sentence, and this
"'reduced the likelihood that the jury's decision was influenced by the arguments.'"14
See Snell v. Lockhart 14 F.3d 1289, 1301 (8th Cir. 1994) (quoting Darden v.
Wainwright, 477 U.S. 168, 182 (1986)); cf. Shurn v. Delo, 177 F.3d 662, 667 (8th Cir.)
(overturning the death sentence in light of the extensive improper comments by the
prosecution, the state's admission that it could not prove that petitioner did the shooting,
and the jury's disagreement on punishment), cert. denied, sub nom. Shurn v. Bowersox,
1999 WL 813753 (1999).

        In the absence of Strickland prejudice, Tokar cannot establish ineffective
assistance of appellate counsel and therefore, cannot show "cause" for the procedural
default of his underlying claims. See Zinzer, 60 F.3d at 1299. Thus, Tokar cannot
overcome the procedural bar and we need not consider the "prejudice" component of
the "cause and prejudice" analysis. See id.


       14
            The district court observed in its opinion:

       In this case, the state produced compelling evidence of the defendant's
       guilt. Petitioner's accomplice testified against him at trial, and the jury
       reached a verdict of guilty in just over three hours. In the penalty phase,
       the jury had to find the existence of at least one of the two aggravating
       circumstances listed in the instructions. The jury unanimously found both
       beyond a reasonable doubt. The jury then went on to find the existence
       of all eight of the aggravating circumstances (concerning previous
       offenses committed by petitioner) listed in Instruction 20. The jury
       returned its verdict assessing petitioner's punishment at death in a little
       over two hours.

Tokar v. Bowersox, 1 F. Supp. 2d at 998-99.
                                             -20-
      Ground 8: Proportionality Review

       Tokar asserts that the Missouri Supreme Court's review of the proportionality of
his sentence violated his right to due process and his right to be free from cruel and
unusual punishment in violation of the Fourteenth and Eighth Amendments. The
Missouri legislature mandates such a review of all cases where the death sentence is
imposed in Missouri courts. See Mo. Rev. Stat. § 565.035. While the review is not
mandated by the Constitution, once in place it must be conducted consistently with the
Due Process Clause. See Kilgore v. Bowersox, 124 F.3d 985, 996 (8th Cir. 1997),
cert. denied, 118 S. Ct. 2352 (1998). The Missouri Supreme Court reviewed Tokar's
death sentence and concluded the sentence was "not excessive or disproportionate to
the penalty imposed in similar cases, considering both the crime, the strength of the
evidence and the defendant." See State v. Tokar, 918 S.W.2d at 773. The
Constitution does not require us to look behind that conclusion to consider the manner
in which the Missouri Supreme Court conducted its review or whether the court
misinterpreted the Missouri statute. See Six v. Delo, 94 F.3d 469, 478 (8th Cir. 1996);
see also Ramsey, 149 F.3d at 754 (Missouri's proportionality review does not violate
the Eighth Amendment, due process, or equal protection of the laws).

      Ground 9: Incompetence to Proceed at Trial

       Tokar's final claim is that he was incompetent to proceed at trial and as a result
his conviction violates the Fifth, Sixth, Eighth, and Fourteenth Amendments. The
Missouri Supreme Court conducted an exhaustive examination of the issue and found
no merit to Tokar's claim. After having reviewed the record, we conclude, like the
district court, that there is no reason to question the Missouri Supreme Court's decision
on this issue.

                                          -21-
III.   CONCLUSION

        For the foregoing reasons the order of the district court dismissing the petition
is affirmed.

       A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -22-